Citation Nr: 0800801	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of fracture of left navicular (wrist).

2.  Entitlement to service connection for a stroke.

3.  Entitlement to service connection for a right leg 
disorder.

4.   Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for loss of 
vision in the right eye.

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
seizures.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Issues numbered 4 and 5 above are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of fracture of the left navicular 
(wrist) are not productive of limitation of dorsiflexion of 
the wrist to less than 15 degrees, palmar flexion limited in 
line with the forearm, or ankylosis.

2.  The veteran's alleged stroke is not related to any injury 
or disease incurred in service.

3.  The evidence shows that the veteran's right leg disorder 
is proximately due to or the result of his alleged stroke, 
and is not otherwise related to service.

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
residuals of fracture to left navicular (wrist) are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Codes 5214, 5215 (2007).

2.  Service connection is not warranted for a stroke.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).

3.  Service connection is not warranted for a right leg 
disorder.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
May 2002 and June 2005 letters.  These letters read as a 
whole advised the veteran of the all the Pelegrini II 
elements as stated above.  The veteran's claims were 
readjudicated in December 2005 after affording him an 
opportunity to respond to the June 2005 letter.  Thus the 
Board finds that VA has cured the late timing of the notice 
and it's failure to provide notice earlier does not prejudice 
the veteran as he has been afforded appropriate notice and 
subsequent adjudication.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board also notes that the veteran was provided notice in 
March 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date will 
be assigned if the benefits sought are awarded.  However, 
given the denial of the veteran's claims, any questions as to 
a disability rating or effective date are moot.  Thus the 
Board finds that the veteran has not been prejudiced by VA's 
failure to provide notice earlier on these elements of his 
claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims file.  VA 
outpatient records are in the file for treatment from April 
1986 through March 2005.  The veteran did not identify any 
private medical treatment for the claimed conditions.  He 
did, however, indicate that he was receiving disability 
benefits from the Social Security Administration, and the RO 
obtained those records.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statement of the Case of what evidence the RO had obtained 
and considered.  He has not identified any additional 
evidence to support his claims.  In fact, at a video hearing 
before the undersigned held in May 2007, the veteran 
testified that he had no additional evidence to submit.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded a VA examination on his claim for an increased 
rating for his service-connected fracture of the left 
navicular (wrist) in January 2003.  

As for the veteran's claims for service connection for a 
stroke and a right leg disorder, the Board finds that 
examination is not needed because there is no evidence that 
such conditions are related to any injury or disease incurred 
in service.  His service medical records show no pertinent 
complaints or diagnoses and, although the veteran has alleged 
that the stroke and resulting right leg disorder were the 
result of a head injury incurred in service, there is no 
medical evidence suggesting such a relationship exists.  
Since there is no medical evidence indicating that a possible 
nexus, or relationship, exists between the claimed conditions 
and the veteran's military service, VA examination is not 
necessary to determine the veteran's claims for service 
connection.  38 C.F.R. § 3.159(c)(4)(i)(C) (2007). 
  
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Increased Rating Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran's left wrist disability is currently evaluated 
under Diagnostic Code 5215.  This Diagnostic Code assigns a 
10 percent rating for dorsiflexion of the wrist that is less 
than 15 degrees or for palmar flexion of the wrist that is 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2007).  Ankylosis of the wrist is 
contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2007).  Favorable ankylosis of the wrist in 20 degrees and 
30 degrees dorsiflexion warrants a 30 percent rating for the 
major extremity and a 20 percent rating for the minor 
extremity.  Id.  

The available medical evidence does not show that the veteran 
has ankylosis of the left wrist due to the service-connected 
fracture of the left navicular.  Thus a compensable rating is 
not warranted under Diagnostic Code 5214.

A review of the current VA treatment records does not show 
any complaints or treatment relating to the veteran's 
service-connected left wrist disability.  The veteran did, 
however, undergo a VA examination in January 2003.  At this 
examination, the veteran complained that it aches on 
occasion.  He stated that the pain comes and goes.  He denied 
having undergone any other additional injuries or surgeries 
to that wrist.  In addition, he denied any loss of sensation 
or grip in that hand.  He stated he does not use a brace on 
that wrist either.

On physical examination, range of motion was tested in both 
the left and right wrists, which was equal bilaterally.  
Flexion was to 80 degrees and dorsiflexion was to 70 degrees.  
There was good sensation in all fingers.  The veteran was 
able to oppose thumb and fingers, and had good grip in both 
hands.  Reflexes at the elbows were within normal limits 
bilaterally.  An x-ray revealed a normal left wrist.  The 
assessment was chronic left wrist pain with no functional 
loss of range of motion.  

Pursuant to the VA Rating Schedule, normal range of motion of 
the wrist is 70 degrees of dorsiflexion and 80 degrees of 
palmar flexion.  38 C.F.R. § 4.71, Plate I (2007).  Thus the 
veteran had full range of motion of the left wrist upon 
examination.  He is, therefore, not entitled to a compensable 
rating under Diagnostic Code 5215 based upon limitation of 
motion of the wrist.

In evaluating the veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2007); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2007).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2007).  

The examiner did not note any additional functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of the left wrist.  The veteran gave subjective complaints of 
occasional pain in the left wrist, but there were no 
objective signs noted upon examination.    Thus the Board 
finds that there is no evidence of additional functional loss 
due to the veteran's service-connected left wrist disability 
that would warrant assigning a higher rating.

In addition, the Board has considered whether a compensable 
rating should be assigned under 38 C.F.R. § 4.59.  It is VA's 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues, such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations. The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and non-weight bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2007).

Although VA recognizes that a joint that is actually painful, 
unstable or malaligned should be entitled to at least the 
minimal compensable rating, the objective medical evidence 
fails to show that the veteran's left wrist is actually 
painful, unstable or malaligned.  Moreover the medical 
evidence does not show that the veteran has degenerative 
changes to the joint, objective signs of pain on motion or 
crepitation secondary to the left wrist fracture.  Thus the 
Board finds that a compensable rating is not warranted under 
the provisions of 38 C.F.R. § 4.59.

The Board also has considered whether any separate rating 
should be given for manifestations of the left wrist 
disability other than limitation of motion such has any 
neurological manifestations.  The Board notes that the 
veteran was previously denied service connection for carpal 
tunnel syndrome of the left hand in July 1989 Board decision.  
VA treatment records from 1986 show a diagnosis of mild 
carpal tunnel syndrome.  The current VA treatment records and 
the VA examination from January 2003 fail to show the veteran 
has any current neurological manifestations of his left wrist 
disability.  On the contrary, the veteran denied having any 
problems with sensation or grip in the left hand at the 
January 2003 VA examination.  Thus the Board finds that a 
separate evaluation is not warranted as there are no current 
neurological manifestations of the veteran's service-
connected left wrist disability.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for his service-connected fracture of the left 
navicular (wrist).  The preponderance of the evidence being 
against the veteran's claim, the benefit of the doubt 
doctrine is not applicable.  Consequently the veteran's claim 
must be denied.

III.  Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2007).  

The Board notes that the RO has adjudicated the veteran's 
claims for service connection on the basis that the claimed 
conditions are secondary to the veteran's service-connected 
disabilities of fracture of the left navicular (wrist) and 
facial scars.  However, as the veteran has stated, his claim 
is not that these conditions are a result of the service-
connected disabilities but that they arise from the same 
incident in service in which the facial scars were incurred.  
This incident was a December 1976 head injury when the 
veteran was hit in the face supposedly with a beer bottle 
upon entering a local pub in Germany.  The veteran incurred 
lacerations to his nose and forehead that were sutured, and 
for which he has been granted service connection.  Thus the 
Board finds that evaluating the veteran's claims on the basis 
of secondary service connection is not warranted because it 
is clear that the claimed conditions of stroke and right leg 
disorder are in no way proximately due to or the result of 
the veteran's service-connected disabilities. 

Stroke

The veteran claims that he had a stroke, and that this was 
due to the injury to the head he sustained while in service.  
The service medical records do not provide a clear picture of 
this incident.  The only record that may be related is a 
December 15, 1976, treatment note indicating the removal of 
sutures from the veteran's nose and forehead, but it does not 
explain the cause of the lacerations.  VA has, however, 
basically conceded the occurrence of this event in service by 
granting service connection for the veteran's facial scars.  
Nevertheless, the Board finds that the preponderance of the 
evidence of the evidence is against the veteran's claim.

First, there is no medical evidence that the veteran has in 
fact has suffered a stroke.  The VA treatment records only 
reference the veteran's reported history of having a 
cardiovascular accident (stroke) in the mid-1980s (the 
veteran has reported having this stroke anytime between 1985 
and 1988).  However, the medical evidence does show that the 
veteran has some common residuals of a stroke such as 
paresthesias of the lower extremities, especially the right 
side, and cerebellar ataxia, evidencing that he may have 
actually had a stroke.

As for the timing of the alleged stroke, the Board notes that 
VA treatment records from 1986 and 1987 show the veteran was 
hospitalized at the VA Hospital multiple times during this 
period as an inpatient for psychiatric treatment.  The 
veteran had a diagnosis of schizophrenia and alcohol abuse.  
None of these treatment records indicate the veteran either 
had a history of stroke or that he was treated for a stroke.  
The last treatment note during this period was June 1987.  
The first reference in the VA treatment records to a 
cardiovascular accident, however, is not seen until January 
2002.  Thus the alleged stroke must have occurred sometime 
between June 1987 and January 2002.

Even if the Board were to concede that the veteran had a 
stroke, however, the preponderance of the evidence is still 
against the veteran's claim because there is no evidence 
linking the stroke to any injury or disease incurred in 
service.  The service medical records do not show any 
evidence that the veteran suffered any injury to the head 
other than a laceration.  There is no record of the veteran 
having a concussion or other injury to the brain.  
Furthermore, at his separation examination in January 1977 
(approximately one month after the head laceration occurred), 
the veteran did not report having any health conditions 
including any residuals from the head injury, and none were 
found upon examination.  

Finally, the alleged stroke occurred more than 10 years after 
the veteran's discharge from service.  Service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed.Cir. 2000).  There is no medical evidence that the 
veteran's head injury in service caused some type of latent 
condition that could have caused a stroke more than 10 years 
later.  Nor is there any objective medical evidence linking 
the veteran's alleged stroke with the head injury in service.  
The only evidence is the veteran's uncorroborated testimony 
that he believes the stroke was due to this 1976 head injury.  
The veteran has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions, such as one 
establishing the etiology of a medical condition.  Laypersons 
are not qualified to render medical opinions and, thus, such 
opinions are not credible.  Cromely v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus the veteran's opinion that the etiology of the 
alleged stroke was the head injury occurred in service in 
1976 is not credible and, therefore, is not entitled to any 
evidentiary weight.  

The medical evidence fails to establish that the veteran's 
alleged stroke is related to any injury or disease incurred 
in service, and, therefore, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
stroke.  The preponderance of the evidence being against the 
veteran's claim, the benefit of the doubt doctrine is not 
applicable.  Consequently, the veteran's claim must be 
denied.

Right Leg Disorder 

Initially the Board notes that there appears to be some 
confusion as to which leg the veteran is claiming service 
connection.  A review of his claims file shows that the 
veteran filed this claim in February 2002 on a VA 21-4138, 
Statement in Support of Claim.  In this statement, the 
veteran clearly claimed to have "pain in the right leg."  
Furthermore, the veteran's Notice of Disagreement filed in 
September 2003 states that he walks with a limp due to his 
"right leg," which was due to having a stroke and seizures.  
On his Form 9, the veteran claimed for the first time that 
service connection should be based upon aggravation in 
service, but again he referred to the right leg rather than 
the left.  It was not until a March 2004 statement that the 
veteran claimed that the RO was referring to the wrong leg 
and that he was in fact seeking service connection for a left 
leg disorder.  The veteran testified in May 2007 at a video 
hearing before the undersigned with regard to service 
connection for his left leg, not his right.  

Based upon the pre-March 2004 statements, however, the Board 
finds that the RO did not err in adjudicating a claim for 
service connection for a right leg disorder. This was the 
condition the veteran claimed in his February 2002 claim and 
continued to claim in all his statements submitted thereafter 
until March 2004.  

The Board notes that, based upon the veteran's March 2004 
statement, the RO adjudicated a claim for service connection 
for a left leg disorder in a rating decision issued in March 
2005.  It does not appear that the veteran has appealed that 
decision and, therefore, that issue is not before the Board.

Thus the Board will adjudicate whether service connection is 
warranted for a right leg disorder.  Initially the Board must 
consider whether there is evidence of a current disability.  
VA treatment records show the veteran has some neurological 
deficits in the right leg such as paresthesia and abnormal 
gait with swinging of right lower extremity (hemiballism type 
movement) and spastic right lower extremity.  (See January 
14, 2002 treatment note.)  In addition, a March 13, 2002, 
physical therapy consult exam note indicates the veteran had 
a small gait disturbance with possible drop foot and dragging 
of the right foot as the only sequalae of a cardiovascular 
accident from 1986.  Therefore, it may be concluded the 
veteran currently has a right leg disorder.

The medical evidence, however, fails to establish that this 
current right leg disorder is related to the veteran's 
service.  A review of the service medical records does not 
reveal any complaints or treatment relating to the veteran's 
right leg in service.  Although there are notes that indicate 
the veteran complained of leg pain without indicating which 
leg, it is clear, when considering the service medical 
records as a whole, that these complaints were related to the 
left leg.  The service medical records show that, upon 
entrance, the veteran reported that he had a history of a 
gunshot wound to the left mid thigh having occurred in 
November 1974.  It was noted that this had been grafted, and 
that there were two scars on the left leg.  In September 
1976, the veteran was seen for complaints of pain in the leg 
and reference was made to an old wound that was painful and 
swollen.  An x-ray was taken of the left thigh that revealed 
the veteran had 16 gauge pellets retained in the thigh.  The 
veteran underwent an Orthopedic consult in October 1976 that 
was clearly for evaluation of a gunshot wound with skin 
grafting on the left lateral thigh.  It was noted on the 
veteran's Report of Medical History for his separation 
examination that the veteran had cramps in the left leg when 
running.

Thus, the in-service medical records do not show that the 
veteran had a right leg disorder.  Furthermore, the current 
medical evidence shows that the veteran's right leg disorder 
is related to the alleged stroke he had in the 1980s.  The VA 
treatment records show that the veteran's current right leg 
disorder is considered related to neurological problems 
stemming from the alleged stroke.  X-rays taken in January 
2002 of the veteran's right knee and hip do not show any 
abnormalities in these joints.  All the reports in the 
treatment records relate the cause of the veteran's right leg 
problems to the alleged stroke he had.  

Finally, there is no medical evidence of a right leg disorder 
until 2002, 25 years after the veteran's discharge from 
service.  Service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  

Thus the Board finds that the preponderance of the evidence 
is against finding that service connection for the veteran's 
right leg disorder is warranted on a direct basis.  
Furthermore, the Board finds that, since service connection 
for a stroke has not been granted, service connection for the 
right leg disorder is also not warranted on a secondary 
basis.  Service connection may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a right leg disorder.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.


ORDER

Entitlement to a compensable disability rating for residuals 
of fracture of left navicular (wrist) is denied.

Entitlement to service connection for a stroke is denied.

Entitlement to service connection for a right leg disorder is 
denied.


REMAND

The Board notes that service connection for loss of vision in 
the right eye and seizures as due to the head injury claimed 
to have occurred in service was previously denied by the 
Board in a February 1992 decision.  In February 2002, the 
veteran sought to reopen these claims.    

After certification of the veteran's claims to the Board, the 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
establishing additional requirements with respect to the 
content of notice for reopening claims.  Thus on remand, the 
veteran should be given notice compliant with the additional 
requirements set forth in the Kent decision.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice that adequately explains to the 
veteran what information and evidence he must 
submit to reopen his claims for service connection 
for loss of vision in the right eye and seizures, 
consistent with the holding in Kent v. Nicholson.    

2.  Then, after ensuring that any actions needed to 
ensure VA's duty to assist and notice obligations 
are accomplished, the veteran's claims to reopen 
should be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement of the 
Case should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, these 
claims should be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


